

117 S124 IS: Abortion Is Not Health Care Act of 2021
U.S. Senate
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 124IN THE SENATE OF THE UNITED STATESJanuary 28, 2021Mr. Lee (for himself, Mr. Thune, Mr. Inhofe, Mr. Rubio, Mr. Daines, Mrs. Blackburn, Mr. Scott of Florida, Mr. Kennedy, Mr. Wicker, Mr. Braun, Mr. Paul, Mr. Cotton, Mr. Hagerty, Mr. Cruz, Mr. Scott of South Carolina, Mr. Cramer, Mr. Sasse, and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide that amounts paid for an abortion are not taken into account for purposes of the deduction for medical expenses.1.Short titleThis Act may be cited as the Abortion Is Not Health Care Act of 2021.2.Amounts paid for abortion not taken into account in determining deduction for medical expenses(a)In generalSection 213 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:(g)Amounts paid for abortion not taken into account(1)In generalAn amount paid during the taxable year for an abortion shall not be taken into account under subsection (a).(2)ExceptionsParagraph (1) shall not apply in the case of an abortion with respect to—(A)a woman suffering from a physical disorder, physical injury, or physical illness, including a life-endangering physical condition caused by or arising from the pregnancy itself, that would, as certified by a physician, place the woman in danger of death unless an abortion is performed, or(B)a pregnancy that is the result of an act of rape or incest..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.